DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application filed on 04/08/2020 is a national stage entry of PCT/US2018/055025 filed on 10/09/2018, and claims priority to provisional application 62618893, filed 01/18/2018, and provisional application 62570580, filed 10/10/2017.  Because the claims find support in the provisional applications, the instant application is being examined as filed on 10/10/2017, the effective filing date.  

Claim Status
Claims 1-20 are pending.

Claims 21-27 are cancelled.

Claims 1-20 are examined.

Claims 1-20 are rejected.




Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to [an abstract idea of mental processes and mathematic concepts/law of nature/natural phenomena], without significantly more.  
The MPEP at MPEP 2106.03 sets forth steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
(2A)(2) If the claims are directed to a judicial exception under (1), then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?


With regard to step (1) (Are the claims directed to a process, machine, manufacture or composition of matter?): The claims are directed to one of the statutory classes.  Claims 1-10 are directed to a process (a method of performing a single nucleotide variant-based cancer test), and claims 11-20 are also directed to a process (a method of identifying a treatment option).
With regard to step (2A)(1) (Are the claims directed to a judicially recognized exception?):  Claims 1-20 are directed to the abstract ideas of observing, evaluating, and judging information.  Claims directed to nothing more than abstract ideas, natural phenomena, and laws of nature are not eligible for patent protection (see MPEP 2106.04).   
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (including procedures for observing, evaluating, and organizing information (See MPEP 2106.04(a)(2)).   In particular, these abstract ideas include:
Determining the presence of DNA single nucleotide variants (mental process, procedure for evaluating, claims 1, 11)
Determining expression of the DNA single nucleotide variants (mental process, procedure for evaluating, claims 1, 11)
Identifying at least one DNA single nucleotide variant associated with cancer (mental process, procedure for evaluating, claims 1)
Filtering the DNA single nucleotide variants (mental process, processing data, claim 6)
Therefore, the claims recite elements that constitute one or more judicial exceptions.  
With regard to step (2A)(2) (Does the claim recite additional elements that integrate the judicial exception into a practical application?):  Claims 1-20 do not recite additional elements to the abstract ideas listed in step (1).  The judicial exception is therefore not integrated into a practical application.
With regard to step (2B) (Does the claim as a whole amount to significantly more than the judicial exception?):  Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  The claims therefore do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 10, 11, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radenbaugh et al. 2014 “RADIA: RNA and DNA Integrated Analysis for Somatic Mutation Detection” (hereinafter referred to as RADEN).
Claim 1 is directed to a method for cancer detection involving the comparison of DNA single nucleotide variants in a patient tumor sample with a matched normal sample and RNA sequencing data from the tumor sample, in order to identify variants associated with the cancer.
Claim 11 is directed to a method of identifying a treatment option for cancer patients using the cancer detection method of claim 1, based on a gene with a single nucleotide variant expressed as RNA.
Claims 6, 10, 19, and 20 are directed to filtering the DNA single nucleotide variants using their allele frequencies (claims 6 and 10 are identical dependents of claim 1, and claims 19 and 20 are identical dependents of claim 11).  
	With respect to claims 1 and 11, RADEN teaches a method for gene analysis that combines patient-matched normal and tumor DNA with the tumor RNA to detect somatic mutations (Abstract), where the mutations are single nucleotide variants (section 2.1, paragraph 1), and where the determined variants are associated with cancer, such as lung adenocarcinoma (section 3.3).  With further respect to claim 11, RADEN also teaches the grouping of patients into subtypes based on the found mutations in DNA and RNA, and identifying treatment options for each group (Discussion page 9, col 1 par 2-5).
With respect to claims 6, 10, 19, and 20, RADEN teaches variant filtering based on allele frequency (Fig 2,  section 3.1.1, and Supplementary Figure 6).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over RADEN (referenced above in Claim Rejections - 35 USC § 102) in view of Larson et al. 2012 “SomaticSniper: identification of somatic point mutations in whole genome sequencing data” hereinafter referred to as LARSON).
Claim 1 is directed to a method for cancer detection involving the comparison of DNA single nucleotide variants in a patient tumor sample with a matched normal sample and RNA sequencing data from the tumor sample, in order to identify variants associated with the cancer. 
Claim 2 is directed to the DNA sequencing data being whole genome DNA sequencing data.
Claim 3 is directed to the DNA sequencing data of the tumor tissue having a read depth of at least 50x.
Claim 4 is directed to the DNA sequencing data of the matched normal tissue having a read depth of at least 30x.
Claim 7 is identical to claim 3.
Claim 8 is identical to claim 4.
With respect to claim 1, RADEN teaches a method for gene analysis that combines patient-matched normal and tumor DNA with the tumor RNA to detect somatic mutations (Abstract), where the mutations are single nucleotide variants (section 2.1, paragraph 1), and where the determined variants are associated with cancer, such as lung adenocarcinoma (section 3.3).  
RADEN does not teach the limitation of claim 2, that the method of gene sequencing involves whole-genome sequencing.  RADEN also does not teach the limitation of claim 3 and 7, that the sequencing data for the tumor have a read depth of at least 50x, or the limitation of claim 4 and 8, that the sequencing data of the normal tissue have a read depth of 30X.
LARSON, however, does teach a method for identifying somatic single nucleotide variants in whole genome sequencing data.  LARSON also teaches analysis of sequencing data with read depths at 60x and 90x for both tumor and normal samples (section 3.1, paragraph 3).
The combination of teachings from RADEN and LARSON represent the application of known techniques to a known method to yield predictable results.  Someone of ordinary skill in the art would have recognized that the methods of RADEN could be conducted using whole genome sequencing data, and that the read depth of the sequencing data could be increased up to 90X.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of RADEN to include whole genome sequencing data at read depths above 30X and 50X for normal and tumor tissue, respectively, in order to increase the sensitivity and likelihood of discovering tumor-specific mutations.  

Claims 1, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over RADEN in view of Reinert et al. 2015 “Alignment of Next-Generation Sequencing Reads” (hereinafter referred to as REINERT).
Claim 1 is addressed above.
Claim 5 is directed to the method of determining DNA single nucleotide variants involving location based synchronous alignment of the DNA sequencing data from the tumor and matched normal samples.
Claim 11 is directed to a method of identifying a treatment option for cancer patients using the cancer detection method of claim 1, based on a gene with a single nucleotide variant expressed as RNA.
 	Claim 12 is directed to the same method of synchronous alignment as claim 5.
	With respect to claims 1 and 11, RADEN teaches a method for gene analysis that combines patient-matched normal and tumor DNA with the tumor RNA to detect somatic mutations (Abstract), where the mutations are single nucleotide variants (section 2.1, paragraph 1), and where the determined variants are associated with cancer, such as lung adenocarcinoma (section 3.3).  With further respect to claim 11, RADEN also teaches the grouping of patients into subtypes based on the found mutations in DNA and RNA, and identifying treatment options for each group (Discussion page 9, col 1 par 2-5).
	RADEN does not teach the limitations of claims 5 and 12, of synchronous alignment of the DNA sequencing data from the tumor and matched normal samples.
	However, REINERT teaches sequencing technologies where DNA fragments are sequenced synchronously so that the locations of the sequences are aligned (page 136 paragraph 3-4, and Figure 2).
The combination of teachings from RADEN and REINERT represent the application of known techniques to a known method to yield predictable results.  Someone of ordinary skill in the art would have recognized that the methods of determining variants in RADEN could be conducted using the location guided sequencing alignment of REINERT.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of RADEN to include the method of synchronous alignment in REINERT, in order to improve sequence matching accuracy and reduce errors when determining single nucleotide variants.

Claims 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over RADEN in view of Bhattacharjee 2016 (US 20160281166 A1, hereinafter referred to as BHAT).
Claim 11 is addressed above.
Claims 13 and 14 (identical) are directed to determining the presence of the variant using an in-silico gene panel with reference sequences of tumor associated genes.
Claims 15 and 16 (identical) are directed to the in-silico gene panel being cancer type-specific.
Claims 17 and 18 (identical) are directed to the tumor associated genes in the gene panel being selected from a group consisting of ABL1, EGFR, GNAS, KRAS, PTPN11, AKT1, ERBB2, GNAQ, MET, RBI, ALK, ERBB4, HNF1A, MLH1, RET, APC, EZH2, HRAS, MPL, SMAD4, ATM, FBXW7, IDH1, NOTCHI, SMARCB1, BRAF, FGFR1, JAK2, NPM1, SMO, CDH1, FGFR2, JAK3, NRAS, SRC, CDKN2A, FGFR3, IDH2, PDGFRA, STK11, CSF1R, FLT3, KDR, PIK3CA, TP53, CTNNB1, GNA11, KIT, PTEN, and VHL.
RADEN teaches a method for determining cancer specific variants, including the sue of reference sequences, but does not specify the use of an in-silico gene panel for the genes listed in the claims.
However, BHAT teaches the use of in-silico gene panels for providing information on gene variants (section [0067]), where the gene panel can contain many of the genes listed in claims 17 and 18, including GNAS, KRAS, PTPN11, ALK, RET, NRAS, and HRAS (section [0260], Table 13).  
The combination of teachings from RADEN and BHAT represent the application of known techniques to a known method to yield predictable results.  Someone of ordinary skill in the art would have recognized that the methods of determining variants in RADEN could be conducted using an in-silico gene panel similar to BHAT, and it would be obvious to try such a panel with any known cancer-related gene, including the ones listed in BHAT and in the instant claims.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of RADEN to include the in-silico gene panel of BHAT for determining cancer-related variants, and for the panel to contain any number of relevant cancer-related genes, as this would assist in providing further information on any cancer-related variants present in the analyzed sequence samples.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cibulskis 2014 (WO 2014036167 A1) teaches a method for detecting cancer-related variants in DNA and RNA sequencing data
Pelletier 2010 (WO 2010151841 A2) teaches a method for identifying single nucleotide polymorphisms related to breast and ovarian cancer in sequencing data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C LEVERETT whose telephone number is (571)272-5494. The examiner can normally be reached 7:30am - 5:00pm T-Th and the last Friday every bi-week.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.L./Examiner, Art Unit 4182
12/5/2022                                                                                                                                                                                           
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1671